Citation Nr: 1704159	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  14-09 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and B.H. 


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In November 2016 the Veteran and his friend B.H. testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further development is required prior to adjudication of the Veteran's claim for service connection for bilateral hearing loss.

The Veteran was afforded a VA audiological examination in December 2012 in regard to his claim.  During the examination, the Veteran reported noise exposure in service during rifle range training and cannon fire without hearing protection.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss, but opined that it was not caused or related to service because audiometric testing completed at separation showed that the Veteran had normal hearing bilaterally.

Hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 160 (1993); see also 38 C.F.R. § 3.303(d) (2016).  Based on the foregoing, the rationale the December 2012 VA examiner provided for her opinion is inadequate and an additional VA examination is necessary prior to adjudication of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

During the November 2016 hearing, the Veteran testified that he served in the artillery and regularly fired howitzers without hearing protection about two to three times a week.  Hearing Tr. at 3.  The Veteran's service personnel records are consistent with this assertion as the Veteran's DD 214 contains the term "Arty" indicating artillery service.  The Veteran went on to testify that his ears started hurting about a year into service, that he routinely stood about two feet away from the artillery when it was fired, and that he has continuously had hearing loss since service.  Id. at 3-7.  

As a layperson, the Veteran is competent to testify to observable symptoms, such as noise exposure.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2) (2016).  Accordingly, the new examination on remand must address the testimony by the Veteran and his friend B.H. given during the November 2016 hearing.

As an additional matter, sensorineural hearing loss is classified as a "chronic disease" under 38 C.F.R. § 3.309(a).  Presumptive service connection for "chronic diseases" may be considered on three bases: chronicity during service, continuity of symptomatology since service, and manifestations within one year of the appellant's separation from service.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

Further, the absence of audiometric testing during the year following service does not warrant the conclusion that hearing loss did not manifest during the one year presumptive period.  See 38 C.F.R. § 3.307(c) (2016); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Accordingly, the opinion obtained on remand must also take into consideration whether the Veteran's bilateral sensorineural hearing loss manifested within one year's separation from service.

Lastly, given the need to remand the foregoing claim for a new VA examination, any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain updated VA treatment records and associate them with the claims file.  If no such records exist, the claims file should be annotated to reflect as such and the Veteran notified as such.

2. After the above is completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the etiology of his bilateral hearing loss.  All indicated tests and studies should be conducted and all clinical findings reported in detail.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

Following review of the claims file and examination of the Veteran, the examiner should then state whether it is at least as likely as not (50 probability or more) that the Veteran's current bilateral hearing loss is related to his military service, or that a hearing loss disability manifested within a year of his separation from service.
In offering any opinion, the examiner should consider medical and lay evidence dated both prior to and since the filing of the claim for service connection, including the testimony of the Veteran and his friend B.H. during the November 2016 hearing.

Additionally, in rendering the opinion, the audiologist should specifically discuss the significance of any in-service or post-service noise exposure and should explain why the Veteran's current bilateral hearing loss is or is not merely a delayed response to in-service exposure to artillery fire.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should please expressly indicate this and provide a supporting rationale as to why that is so.

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




